Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The effective filing date is recognized as 07/25/2017

Information Disclosure Statement
The IDS filed on 1/24/2020 has been considered. However, the International Search Report, as well as the Incoming Written Opinion of the International Search Authority, both constitute NPL, and should be noted on a corrected IDS. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 9,
	Step 1:
	Claim 9 describes a “user equipment” and thus falls under the statutory category of an apparatus. 
	Step 2(a), Prong I:
	Independent Claim 9 includes limitations that recite an abstract idea (bolded below):
Claim 9 Recites:
A user equipment for setting a route along with a navigation device in a wireless communication system comprising: 
a transmitter for transmitting a radio signal
a receiver for receiving a radio signal
a processor functionally connected to the communication unit, wherein the processor is configured to
obtain, from a user, destination information for a destination, 
set a route to the destination based on the destination information, in a navigation service provided by the user equipment
form a connection with the navigation device providing a navigation service through Bluetooth low energy (LE)
receive, from the navigation device, a request message to request the user equipment to set the route which is set in the navigation service provided by the user equipment as the route to the destination of the navigation service provided by the navigation device;
and transmit, to the navigation device, setting information for setting the route which is set in the navigation service provided by the user equipment as the route to the destination of the navigation service provided by the navigation deice
wherein the route to the destination of the navigation service provided by the navigation device is set to the route which is set in the navigation service provided by the user equipment based on the setting information without a separate setting procedure for the navigation service provided by the navigation device to set the route to the destination in the navigation service provided by the navigation device 
wherein the forming the connection with the navigation device comprises: 
receiving from the navigation device, an advertising message;
transmit, to the navigation device, a scan request message; 
receive, from the navigation device, a scan response message; and
transmit, to the navigation device, a connection request message; 
and receive, from the navigation device, a connection response message, 
and wherein the connection with the navigation device is formed based on the connection response message
	The examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitation in the human mind. For example, the determinations and analysis made upon data, as well as the application of negative impact, can simply be performed mentally. 
	Step 2(a), Prong II: 
	It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitations beyond the above noted abstract idea, underlined above, are, in terms of components, a terminal and, a navigation device, and,  a communication unit, and, a processor and the final three underlined limitations, in terms of a claimed abilities, are that the communication unit performs wireless or wired communication and that the processor is functionally connected to the communication unit – while the system in function as a whole has the additional limitations beyond the mental process of: forming a connection through Bluetooth low energy and, receiving a request message and transmitting a response message. Regarding the additional limitations, the examiner submits that these limitations are insignificant extra-solution activity as these limitations merely apply the process of Claim 1 via generic computer elements, as with the terminal, communication unit, navigation device, and processor, which are simple computer technology in itself. The communication unit performing wired or wireless communication, and the processor being connected to the communication unit reflect the simple application of computer technology. The final three noted limitations of “receiving” “forming a connection” and “transmitting”  – are also recited at a high level of generality and simply reflects the application of generic computer technology, particularly with regards to navigation technology, including the usage of Bluetooth LE, a known standard for technology communications. This falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f).	The further amended limitations which provide further detail on Bluetooth technology in the indented section of “receive from a navigation device, an advertising message” are further application of Bluetooth, a well understood, routine, and conventional technology. The other limitations of note, i.e., for transmitting the route setting information between the navigation device and user equipment, are also held as insignificant extra-solution activity, as they entail no substantive transformation of the system beyond mere forms of data manipulation. 
	Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, what is left over is a terminal and, a navigation device, and a communication unit, and, a processor, and the limitations beyond a mental process for these units specifically are that the communication unit performs wireless or wired communication and that the processor is functionally connected to the communication unit – while the system as a whole has the additional limitations beyond the mental process of: form[ing] a connection through Bluetooth low energy and, receiv[ing] a request message and transmit[ing] a response message.  These limitations merely apply the process of Claim 9 via generic computer elements. In particular, the act of making a connection, and then receiving and transmitting information merely constitutes the conventional application of generic computer technology. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The physical components are recited at such a high level of generality that they do not outline anything beyond basic technology that is almost universally used in vehicle control methods. The limitation of connecting devices, receiving and transmitting information in a navigation system about is well understood, routine, and conventional, including the usage of Bluetooth LE, a known standard. The claim is ineligible.


Regarding Claim 1, 
	As Claim 1 recites identical limitations to Claim 9, without the structural elements that constitute Claim 9 as an apparatus, therefore, Claim 1 is also rejected under 35 U.S.C. 101.

Regarding Claims 2-8, 10-16,
	The claims that depend on Claim 1 and 9 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations merely further narrow the abstract idea. New elements introduced include the wearable device, body state collection and communications therewith, and navigation update procedures. These merely act to further limit the abstract idea, and are themselves conventional technology being used in a predictable manner, and thus not introduce material beyond the recitation of a mental process. Altogether, the claim limitations are not integrated into a practical application. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claims 1 and 9 refer to “a route” and “the route” repeatedly in the body of the text claims, however, the claim language as written does so in a way that makes it extremely difficult to interpret when a particular version of the route is being recited. In general, the description of route setting between the user equipment and the navigation service relies on multiply stacked dependent clauses which allow for varied interpretations of how to splice the information into distinctly related clauses i.e., as in the case for the sentence, “wherein the route to the (destination of the (navigation service provided by the navigation device)) is set to the (route which is set in the (navigation service provided by the user equipment)) based on the setting information without a separate setting procedure for the (navigation service provided by the navigation device)…” and so on. For the purpose of compact prosecution, Examiner is interpreting the claim language as to say, there are two distinct applications, one loaded on the user equipment, and another on the navigation device, where the user can then input a destination on the navigation device, which then requests a route from the user equipment app, i.e., the phone calculates a route, where the resulting calculated route is sent from the user equipment to the navigation device, then displayed as route guidance via navigation device app.
Claims 2-8 and 10-16 are rejected for depending on claims rejected under 35 U.S.C. 112(b)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 9, 11 are rejected under 35 U.S.C. 103 because as being obvious over Sang-Hoon (KR 20030035390 A) in view of Tarlow (US 20120289243 A1), Sygic (“Sygic Car Navigation, How it Works), and Bluetooth SIG (“Master Table of Contents & Compliance Requirements”), Version 4.2) herein after referred to respectively simply as Sang-Hoon, Tarlow, Sygic, and Bluetooth SIG

Regarding Claim 1,
Sang-Hoon discloses the following limitations,
A method of setting, by a user equipment 100, a route along with a navigation device in a wireless communication system (Page 3, Paragraph 3, “In step 208, the information center 100 receives the information on the transmitted current location / destination and detects the current location and calculates a path in response thereto” – wherein the information center is the terminal)
the method comprising:  obtaining, from a user, destination information for a destination (Page 3, Paragraph 3, “In step 208, the information center 100 receives the information on the transmitted current location / destination and detects the current location and calculates a path in response thereto”)
setting a route to the destination based on the destination information, in a navigation service provided by the user equipment (Page 3, Paragraph 3, “In step 208, the information center 100 receives the information on the transmitted current location / destination and detects the current location and calculates a path in response thereto” wherein the path constitutes a route based on destination information, and the user equipment 100 performing the calculation of path shows user equipment has a navigation service present) 
However, Sang-Hoon does not disclose the following limitations, 
receiving, from the navigation device, a request message to request the user equipment set the route which is set in the navigation service provided by the user equipment as a route to the destination of navigation service provided by the navigation device
and transmitting, to the navigation device, a response message comprising setting information for setting the route which is set in the navigation service provided by the user equipment as the route to the destination of the navigation service provided by the navigation device 
wherein the route to the destination of the navigation service provided by the navigation device is set to the route which is set in the navigation service provided by the user equipment based on the setting information without a separate setting procedure for the navigation service provided by the navigation device to set the route to the destination in the navigation service provided by the navigation device 
	However, this is taught by Sygic, where the video discloses an app loaded on a phone, which then provides navigation to a connected vehicle infotainment center, where the phone is the User Equipment, the Vehicle is the Navigation Device, and where the Navigation Service provided by the User Equipment is the phone based app, and the Navigation Service provided by the Navigation Device is the infotainment center app installed on the vehicle ([00:49]: “You can see the apps which are compatible, so let’s choose the Sygic Navigation [Infotainment Center App]”), and where the destination is set in the navigation service provided by the navigation device, sent to the service provided by the user equipment, without a separate navigation route setting being performed by navigation device, pictured below.

    PNG
    media_image1.png
    337
    528
    media_image1.png
    Greyscale

Pictured: Navigation Service Provided by Navigation Device, where a destination may be set
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the terminals of Sang-Hoon with the vehicle synchronization of Sygic, as this provides a simple and efficient means of streamlining a user navigation experience, and further, it is a simple substitution of elements yielding predictable results to one of ordinary skill in the art. 
However, the combination of Sang-Hoon and Sygic does not teach the following limitation,
forming a connection with the navigation device through Bluetooth low energy (LE)
	However, this is taught by Tarlow, which discloses the usage of Bluetooth low energy, a known communication standard for short distance communication of devices (Paragraph [0017], “Preferably the short range radio protocol is Bluetooth Low Energy and the first portable device is configured to transmit the first positioning data to the second portable device over a broadcast channel.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sang-Hoon and Sygic so as to connect the navigation device with the mobile terminal via the Bluetooth Low Energy protocol as taught by Tarlow, as BLE is a well understood and public standard communications protocol and its inclusion here yields predictable results.
	However, the combination does not explicitly disclose the following limitations, 
wherein the forming the connection with the navigation device comprises: 
receiving from the navigation device, an advertising message;
transmitting, to the navigation device, a scan request message; 
receiving, from the navigation device, a scan response message; and
transmitting, to the navigation device, a connection request message; 
and receiving, from the navigation device, a connection response message, 
wherein the connection with the navigation device is formed based on the connection response message
	However, this is disclosed in the Bluetooth SIG, which teaches this coupling method with advertising message, scan request and response, connection request and response (Page 55, Vol. 1, Part A, “Some advertising events sent by the advertising device permit the listening device to concurrently send scan requests or connection requests packets on the same advertising PHY channel in which the advertising packet was received. The advertising device can send a scan response packet again on the same advertising PHY channel within the same advertising event” – note that direction of messaging is the same as claim language, where navigation device is the advertising device, and the user equipment is the listening device. Also note Pages 61-64, Vol. 3, Part A, which provide further detail on connection response)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Bluetooth disclosure of Tarlow so as to explicitly recite the specified functions recited in Bluetooth SIG, as this is merely further detail on the manner in which Bluetooth functions as a pre-existing, well-known, and well defined technical standard.	
Regarding Claim 3,
The combination of Sang-Hoon and Tarlow already discloses the limitations of Claim 1, as shown above. Sang-Hoon further discloses the following limitations, 
further comprising:  receiving, from the navigation device, an update request message to request changed setting information for the setting information changed in a specific cycle; (Page 4, Paragraph 1, “The new route guidance data reflects the road information and the traffic information collected at the time when the route guidance data is requested to be updated. The navigation terminal substitutes and stores previously stored route guidance data with the downloaded route guidance data, and proceeds to step 304 to guide the driving route using the replaced route guidance data.” -  Page 3, Paragraph 19 “On the other hand, if the automatic update mode of the route guidance data is set in step 306, the navigation terminal determines whether a predetermined period has been reached in step 312.” Shows this occurs over a specific cycle. Route guidance is based on GPS, Page 3, Paragraph 2, “Here, the information on the current position of the vehicle is a longitude and latitude coordinates obtained by the GPS” and Page 3, Paragraph 3, “The route calculation operation is performed by obtaining an optimal route from the current location and destination information of the vehicle”)
and transmitting, to the navigation device, an update response message comprising the changed setting information if the setting information is changed. (Page 3-4, Paragraph 20-1, “The information center 100 generates new route guidance data using the new current location information and the destination information and downloads it to the navigation terminal.”)

Regarding Claim 9,
The combination, as shown, discloses the method steps of Claim 1. Sang-Hoon further discloses the following structure of the corresponding apparatus,
A user equipment 100 for setting a route along with a navigation device 300 in a wireless communication system (Page 2, Paragraph 22, “Referring to FIG. 1, the information center 100 stores map data and real-time traffic information. When the navigation function is requested from the mobile terminal 300,the information center 100 refers to the map data and real-time traffic information and provides corresponding route guidance information.” Wherein the mobile device is acting as a navigation device and the information center is setting a route)
comprising: a transmitter for transmitting a radio signal, a receiver for receiving the radio signal, a receiver for receiving the radio signal (Abstract, “A navigation terminal transmits the present position measured by a GPS(Global Positioning System) device and the destination inputted by a user to an information center through a radio network(S302)” and Page 2, Paragraph 20 ”The wireless network 200 transfers information between the information center 100 and the mobile terminal 300.” Wherein a transmitter and receiver are necessary subunits of information center 100 that gives it the ability to connect to wireless connect to network 200 with a radio signal)
a processor functionally connected to the transmitter and the receiver,(A processor is a necessary subunit of Information Center 100, which is  a computer device, Page 2, Paragraph 7, “In order to achieve the above object, an embodiment of the present invention provides a route guidance data for guiding a driving route from an information center having a database for storing map data to a destination” – information center 100 is a computer device which will have basic computer technology) 

Regarding Claim 11,
The combination of Sang-Hoon, Tarlow, Sygic and Bluetooth SIG already discloses the limitations of Claim 3, as shown above. As Claim 11 is the corresponding apparatus, repeating the limitations of Claim 3 in apparatus form, the limitations of Claim 10 are therefore also disclosed. 
Claims 2, and 10 are rejected under 35 U.S.C. 103 because as being obvious over the combination of Sang-Hoon, Tarlow, Sygic, and Bluetooth SIG in view of Kolman (US 20100145947 A1) herein after referred to simply as Kolman

Regarding Claim 2,
The combination of Sang-Hoon and Tarlow already discloses the limitations of Claim 1, as shown above. Sang-Hoon further discloses the following limitations, 
wherein the setting information comprises at least one of: route information indicating a travel route to the destination, track information indicating a moved route of the user, or way point information indicating a waypoint between routes from a source to the destination (Page 3, Paragraph 3, “In step 208, the information center 100 receives the information on the transmitted current location / destination and detects the current location and calculates a path in response thereto”. Wherein the calculated path is a travel route to the destination. Route guidance is based on GPS, Page 3, Paragraph 2, “Here, the information on the current position of the vehicle is a longitude and latitude coordinates obtained by the GPS” and Page 3, Paragraph 3, “The route calculation operation is performed by obtaining an optimal route from the current location and destination information of the vehicle”)  
However, the combination does not disclose the following limitation.
and wherein a format of the setting information is a GPS exchange format (GPX).
However, this limitation is taught by Kolman, which discloses the transfer of GPS information with GPX, (Paragraph [0033], “The inventive network 100 may integrate with and/or use known open protocols and/or file types thereby allowing the exchange and interoperability of data-types between systems including, but not limited to, GPX”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the usage of GPX, as Kolman states that GPX is a known open protocol (Paragraph [0033], “The inventive network 100 may integrate with and/or use known open protocols and/or file types thereby allowing the exchange and interoperability of data-types between systems including, but not limited to, GPX”) and because its usage in the claimed invention yields predictable results.

Regarding Claim 10,
The combination of Sang-Hoon, Tarlow, Sygic, Bluetooth SIG, and Kolman already discloses the limitations of Claim 2, as shown above. As Claim 10 is the corresponding apparatus, repeating the limitations of Claim 2 in apparatus form, the limitations of Claim 10 are therefore also disclosed. 


Claim 4, 5 and 12, 13 are rejected under 35 U.S.C. 103 because as being obvious over the combination of Sang, Tarlow, Sygic, and Bluetooth SIG, in view of Kim (US 9683859 B2),  herein after referred to simply as Kim
Regarding Claim 4,
The combination of Sang-Hoon, Tarlow, Sygic, and Bluetooth SIG already discloses the limitations of Claim 1, as shown above. Tarlow also already has been found to disclose the following limitation, 
further comprising: forming a connection with a … device through Bluetooth low energy (LE) (Paragraph [0017], “Preferably the short range radio protocol is Bluetooth Low Energy and the first portable device is configured to transmit the first positioning data to the second portable device over a broadcast channel.”)
However, the combination does not disclose the following limitations,
further comprising: forming a connection with a wearable device through Bluetooth low energy (LE)
and transmitting a notification message for a notification of a specific event to at least one of the wearable device or the navigation device when the specific event occurs while providing the navigation service.
However, this is taught by the inclusion of Kim, which discloses a wearable device (Abstract, “a wearable device”) that can connect with a phone as part of a navigation system (column 4 line 64- column 5 line 3 “For example, the control module 280 may allow establishment of a wireless data path with the head unit of the vehicle through a wireless communication unit (not shown) of the smart glasses 200, and transmit destination information or monitoring information through the established data path. In addition, upon reception of destination information from a smartphone”) and provides notifications to the user as part of the navigation service (column 3, lines 63-66, “a display unit 130 to visually output a map and navigation-related information, a sound output unit 140 to output a guide sound upon execution of a navigation function,”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination so as to include a wearable device that gives navigation relevant notifications to a user, as doing so in one integrated system provides for convenient navigation (column 1, lines 43-44, “An object of the present invention is to provide a convenient navigation method”) 

Regarding Claim 5,
The combination of Sang-Hoon, Tarlow, Sygic, Bluetooth SIG, and Kim already discloses the limitations of Claim 4. Kim further discloses the following limitations,
further comprising: obtaining, from the wearable device, state information indicating a body state of the user (Column 3, Line 41-48, “In addition, the bio-information of the driver acquired by the wearable device and monitoring information such as previously input profile can be referenced upon division of the respective courses. For example, the bio-information may include an average step speed and health conditions (e.g., heart rate and fatigue degree), and the profiles may include a desired exercise distance / calorie burn,  and preference for uphill road/stairs”)
and transmitting, to at least one of the wearable device or the navigation device an indication message indicating a specific operation based on the body state (Column 6, Line 4-10, “For example, when the user desires exercise and prefers stairs, the vehicle traveling course may be set to a short distance and the walking course may be set to include an uphill road or stairs. Even if the user desires exercise, the walking course may be set to a shorter distance (i.e. the vehicle traveling course may be set to a longer distance) upon determining that the user has a poor health condition at present." And Column 3, Line 63-66, “a display unit 130 to visually output a map and navigation-related information, a sound output unit 140 to output a guide sound upon execution of a navigation function” Wherein the specific operation constitutes the specific outputs to guide a user along a navigation route as is based on their body state)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to further modify the combination so to teach that a wearable device may collect biometric information and then influence operations based on that data, as doing so merely further details the obvious inclusion of Kim (Column 1, Line 43-44, “An object of the present invention is to provide a convenient navigation method”)    and because the integration of these details yields predictable results.  

Regarding Claim 12,
The combination of Sang-Hoon, Tarlow, Sygic, Bluetooth SIG, and Kim already discloses the limitations of Claim 4, as shown above. As Claim 12 is the corresponding apparatus, repeating the limitations of Claim 4 in apparatus form, the limitations of Claim 12 are therefore also disclosed. 

Regarding Claim 13,
The combination of Sang-Hoon, Tarlow, Sygic, Bluetooth SIG, and Kim already discloses the limitations of Claim 5, as shown above. As Claim 13 is the corresponding apparatus, repeating the limitations of Claim 5 in apparatus form, the limitations of Claim 13 are therefore also disclosed. 


Claims 6, 7, 8 and 14, 15, 16 are rejected under 35 U.S.C. 103 because as being obvious over the combination of Sang-Hoon, Tarlow, Sygic, and Bluetooth SIG, in view of Ji (US 20150178067 A1) herein after referred to simply as Ji

Regarding Claim 6,
The combination of Sang-Hoon, Tarlow, Sygic, and Bluetooth SIG already discloses the limitations of Claim 1, as shown above. However, the combination does not disclose the following limitation,
further comprising: performing an initial update procedure for providing the navigation service along with the navigation device.
However, this is taught by the inclusion of Ji, which discloses such an initial update procedure (Paragraph [0097]  “Upon receiving the map version information and the location information, therefore, the update server 200 first determines whether the received map version is the latest version. Upon determining that the received map version is not the latest version, the update server 200 may extract latest map information corresponding to the received location information and transmit the extracted latest map information to the mobile device 100.” Wherein the checking if the maps is of the latest version constitutes an initial update procedure)
	However, this would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination so as to include an initial update procedure as taught by Ji. The combination already discloses an update procedure for navigation services, and the inclusion of an initializing aspect is a well understood and conventional method of handling software services. It may be further interpreted that the automatic update embodiment of Sang-Hoon does implicitly disclose an initial update procedure, as any such repeated process must occur for a first time at some point, at which point it would constitute an initial update, the teaching of Ji in that aspect simply provides a more explicit disclosure of this feature.

Regarding Claim 7,
The combination of Sang-Hoon, Tarlow, Sygic, Bluetooth SIG, and Ji already discloses the limitations of Claim 6, as shown above. Sang-Hoon further discloses the following limitations, 
receiving an update request message to request an update of map information for providing the navigation service (Page 3, Paragraph 19 “In step 310, the navigation terminal requests the update of the route guidance data by transmitting the new current location information and the previously input destination information determined at the present time to the information center 100 through the wireless network 200.” Under the broadest reasonable interpretation, map information includes route guidance data, as such data provides a trajectory applied to a map)
and transmitting an update response message comprising the updated map information if the map information is updated. (Page 4, Paragraph 1, “The new route guidance data reflects the road information and the traffic information collected at the time when the route guidance data is requested to be updated. The navigation terminal substitutes and stores previously stored route guidance data with the downloaded route guidance data, and proceeds to step 304 to guide the driving route using the replaced route guidance data.” Under the broadest reasonable interpretation, map information includes route guidance data, as such data provides a trajectory applied to a map)
Ji further discloses the following limitation,
the initial update procedure 
So while Sang-Hoon describes receiving and and transmitting updated map data in response to a request, it does not disclose that this is done as part of an initial update procedure. However, this is already disclosed by Ji in the teaching for Claim 6 (Paragraph [0097]  “Upon receiving the map version information and the location information, therefore, the update server 200 first determines whether the received map version is the latest version. Upon determining that the received map version is not the latest version, the update server 200 may extract latest map information corresponding to the received location information and transmit the extracted latest map information to the mobile device 100.” Wherein the checking if the maps is of the latest version b constitutes an initial update procedure)

Regarding Claim 8
The combination of Sang-Hoon, Tarlow, Sygic, Bluetooth SIG, and Ji, already discloses the limitations of Claim 7, as shown above. Ji further discloses the following limitations, 
wherein the initial update procedure further comprises performing an operation for providing a specific service configured to be executed with the navigation service.
However, this is taught by the inclusion of Ji, which teaches that updated map data may be displayed on a screen, wherein the act of displaying on a screen constitutes the specific service of the above limitation (Paragraph [0095], “[0096] The mobile device 100 transmits the latest map information to the in-vehicle device 240 through the NFC interface 220. Subsequently, the in-vehicle device 240 displays the received latest map information on a screen.”)
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination so as to include the performance of an operation of a navigation service as part of the update procedure, as performing such an operation, like displaying a map as taught by Ji, as this constitutes a well understood and conventional method in navigation service technology. The addition of this element yields predictable results. 


Regarding Claim 14,
The combination of Sang-Hoon, Tarlow, Sygic, Bluetooth SIG, and Ji already discloses the limitations of Claim 6, as shown above. As Claim 14 is the corresponding apparatus, repeating the limitations of Claim 6 in apparatus form, the limitations of Claim 14 are therefore also disclosed. 

Regarding Claim 15,
The combination of Sang-Hoon, Tarlow, Sygic, Bluetooth SIG, and Ji already discloses the limitations of Claim 7, as shown above. As Claim 15 is the corresponding apparatus, repeating the limitations of Claim 7 in apparatus form, the limitations of Claim 15 are therefore also disclosed. 

Regarding Claim 16,
The combination of Sang-Hoon, Tarlow, Sygic, Bluetooth SIG, and Ji already discloses the limitations of Claim 8, as shown above. As Claim 16 is the corresponding apparatus, repeating the limitations of Claim 8 in apparatus form, the limitations of Claim 16 are therefore also disclosed. 


Response to Arguments
Applicant’s arguments filed 08/25/2022 with respect to the rejections of Claims 1-16 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Asserted insufficiency in the disclosure of Sang-hoon and Tarlow in particular to the new limitations of Claim 1 and Claim 9 is addressed by the newly included teachings of Sygic and Bluetooth SIG. 
Applicant's arguments with respect to the rejections of Claims 1-16 under 35 U.S.C. 101 have been fully considered but they are not persuasive. Bluetooth is a form of well understood, routine, and conventional technology, so the additional limitations drawing out the form of standard practice in using a Bluetooth device do not move beyond the scope of application of computer technology. Applicant states that the invention provides an improvement to the technological field of providing a navigation service using Bluetooth, however, this improvement is not an improvement in technology itself, but rather, the application of existing, well understood, routine, and conventional technology, in a particular manner, which is insufficient to overcome the 35 U.S.C. 101 rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Staton (US 8009037 B2) discloses GPS information containing the history of a vehicle’s travel and waypoint information (Column 14, Lines-30-35, “A configurable boundary or geographical zone may be constructed through a combination of waypoints and/or zones. Because of this combination, the configurable boundary or geographical zone can be constructed in a very specific shape and outline specific borders or routes.” show the waypoints can be for routing and Column 14, Line 41-42, “In one embodiment, the transponder 105 is loaded with a plurality of waypoints, each waypoint defined by a coordinate and a radius.” shows the transmission of such information. Column 20, Lines 40-51, “Incoming messages from transponders 105 may also be forwarded to an email address, or cellular telephone, or any other communications device. To achieve this functionality, the history recorder 641 also transmits the geocoded locations to remote notify routers 681 by placing the geocoded locations in a remote notify queue 680 … If a notification is required, the remote notify router 681 retrieves the contact information for the appropriate communications device 177.” demonstrates the transmission of track information in  case where the communication device and a transponder are attached to the same system. Gudat (US 5648901 A) discloses another GPS information containing waypoint information (Abstract, “The route data also identifies a series of nodes located at the beginning and the end of the predetermined route and between adjacent path segments.”)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is (571)272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARC BURGESS can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.F./               Examiner, Art Unit 3666 	                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666